Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 2, 8-10, 13-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7, 11, 12, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dusan et al. (US 2014/0093091 A1).
Claim 1. A headphone (Fig.2 and Fig.3), comprising: a plurality of exterior microphones (Fig.2 and ¶0033, headset wire with microphone arrays), directly exposed to an environment of the headphone (¶0041, microphone array captures environmental noise and user’s speech via VAD), that generates corresponding exterior microphone signals (Fig.3 and ¶0044, microphone array 1211 to 121M signals); an accelerometer that generates an accelerometer signal (Fig.2 and 3, ¶0035, accelerometer 113 output signal); an interior microphone (Fig. 2 and 3, rear microphone 111R), not directly exposed to the environment, that generates an interior microphone signal (Fig.3 and ¶0035, rear microphone 111R  signal); and a processor (Fig.3, VAD ), configured to generate an audio signal containing voice of a user, based on a) the accelerometer signal, b) the interior microphone signal, and c) the plurality of exterior microphone signals (Fig.4 and ¶0047, step 401; Fig.3, VAD output). 
Claim 3. The headphone of claim 1, wherein generating the audio signal includes beamforming at least two of the exterior microphone signals to form an exterior beamformed signal used to generate the audio signal (¶0049). 
Claim 4. The headphone of claim 1, wherein the interior microphone is echo cancelled (¶0045, echo suppression). 
Claim 5. The headphone of claim 1, wherein the headphone is at least partially worn in an ear canal of the (¶0004). 
Claim 7. The headphone of claim 1, the interior microphone and a speaker are housed in a same cavity of the headphone (Fig.2). 
Claim 11. The headphone of claim 1, wherein the exterior microphones form a microphone array (see rejection for claim 1). 
Claim 12. An article of manufacture, having a plurality of exterior microphones, directly exposed to an environment of the article of manufacture, that generates corresponding exterior microphone signals; an accelerometer that generates an accelerometer signal; an interior microphone, not directly exposed to the environment, that generates an interior microphone signal; and a processor, configured to generate an audio signal containing voice of a user, based on a) the exterior microphone signals, b) the (see rejection for claim 1); and communicate the audio signal to a downstream device, the downstream device driving a speaker with the audio signal to produce sound (¶0002 - ¶0003). 
 Claim 16. A method, comprising: receiving exterior microphone signals generated by a plurality of exterior microphones of a headphone directly exposed to an environment the headphone; receiving an accelerometer signal generated by an accelerometer of the headphone; and receiving an interior microphone signal generated by an interior microphone of the headphone that is not directly exposed to the environment; and spectrally blending (¶0036, accelerometer tunes to the signal sensitive of the frequency band range; ¶0004, signals from accelerometer in combination with the acoustic signals received by microphones in the earbuds and a microphone array) a) the accelerometer signal, b) the interior microphone signal, and c) the exterior microphone signals, to form an audio signal containing vocal sounds of a user (see rejection for claim 1). 
17. The method of claim 16, further comprising communicating the audio signal to a downstream device wherein speakers of the downstream device are driven with the audio signal to reproduce the vocal sounds of the user (¶0002 - ¶0003).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dusan et al. (US 2014/0093091 A1) in view of Gauger et al. (US 2014/0126734 A1).
Claim 6, Dusan does not teach a seal of the headphone blocks ambient sound from traveling to an ear canal of the user from ambient air.
Gauger teaches a seal of the headphone blocks ambient sound from traveling to an ear canal of the user from ambient air (Gauger, ¶0063, windscreen blocks wind noise/ambient sound and provide noise reduction input to headset). The motivation to combine Gauger with Dusan is for protection of microphone input against wind noise (Gauger, ¶0063).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to implement in where a seal of the headphone blocks ambient sound from traveling to an ear canal of the user from ambient air as taught by Gauger in Dusan for protection of microphone input against wind noise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 7, 2021
/SIMON KING/Primary Examiner, Art Unit 2653